UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number:333-131374-57 BEAR STEARNS ASSET BACKED SECURITIES I LLC (Exact name of registrant as specified in its charter) 383 Madison Avenue, New York, New York 10179, (212) 272-2000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) BEAR STEARNS ASSET BACKED SECURITIES I TRUST 2007-HE5 (Exact name of issuing entity as specified in its charter) I-A-1, I-A-2, I-A-3, I-A-4, II-A, III-A, M-1, M-2, M-3, M-4, M-5, M-6, M-7, M-8, and M-9 (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i) o Rule 12h-3(b)(1)(i) o Rule 12g-4(a)(1)(ii) o Rule 12h-3(b)(1)(ii) o Rule 12g-4(a)(2)(i) o Rule 12h-3(b)(2)(i) o Rule 12g-4(a)(2)(ii) o Rule 12h-3(b)(2)(ii) o Rule 15d-6x Approximate number of holders of record as of the certification or notice date: 22 Pursuant to the requirements of the Securities Exchange Act of 1934, Bear Stearns Asset Backed Securities I LLC,has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. EMC Mortgage Corporation, as Master Servicer Date: January 29, 2008 /s/ Mark Novachek Name: Mark Novachek Title: SVP Financial Operations
